Citation Nr: 0501554	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  00-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).

2.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran has recognized service from September 1946 to 
September 1948.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that in pertinent part denied the veteran's 
claims of entitlement to service connection for PTB and a 
back condition.  The denials of service connection were duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The procedural posture of the veteran's claim for service 
connection for PTB is somewhat unclear.  In September 1999, 
the RO decided that the veteran's claim of service connection 
for PTB, previously denied in March 1977, was not reopened 
because new and material evidence had not been received.  
Subsequently, in March 2000, the RO found that new and 
material evidence had been received, but denied the claim of 
service connection for PTB as not well-grounded based on a 
review of all of the evidence.  Review of the Statement of 
the Case issued in April 2000 reflects an adjudication of the 
claim on the merits without first considering the law and 
regulations pertaining to finality of unappealed RO 
decisions.  In July 2002, the RO reviewed the claim based 
upon the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107) that 
removed the well-grounded standard from VA adjudication.  The 
April 2003 Supplemental SOC, on the other hand, did properly 
consider the threshold question of whether new and material 
evidence had been received to reopen the claim.  

Although the RO has implicitly reopened the claim for service 
connection for PTB and denied entitlement on the merits, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen a claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In a rating decision of June 1991, the RO reopened and 
denied the veteran's claim of service connection for PTB.  

3.  The RO denied applications to reopen the veteran's claim 
for service connection in October 1994, January 1996, and 
September 1996.

4.  The veteran did not appeal the September 1996 rating 
decision.

5.  The evidence submitted since the RO's September 1996 
disallowance, when viewed in the context of all of the 
evidence of record, is duplicative or cumulative of evidence 
previously considered and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

6.  There is no medical evidence of a back disorder or injury 
during service; while the veteran's service medical records 
were destroyed in a fire, there is no post-service medical 
evidence of a back disorder until decades post-service, and 
there is no competent evidence that suggests a nexus between 
a current back disability and any incident of service.


CONCLUSIONS OF LAW

1.  The decisions of the RO in June 1991 denying the 
veteran's claim of entitlement to service connection for PTB 
and in September 1996 disallowing his application to reopen 
his claim are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.302, 20.1103 (2003).  

2.  Since the RO's September 1996 decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for PTB may not be reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).

3.  A back disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. §§1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
letters from the RO to the veteran in July 2002, November 
2002, February 2003, and October 2003, the discussion in the 
September 1999 rating decision; the April 2000 Statement of 
the Case, and the Supplemental Statements of the Case; 
adequately informed him of the information and evidence 
needed to substantiate his application to reopen his claim 
for service connection for PTB and his claim for service 
connection for a back disability, and complied with VA's 
notification requirements.  The Statement of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, the letters noted above informed him of the 
types of evidence that would substantiate his claims; that he 
could obtain and submit private evidence in support of his 
claims; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his application to reopen his claim for service 
connection for PTB and his claim for service connection for a 
back disability, the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in September 1999, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the September 1999  RO decision, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for SMC based 
on a need for the regular aid and attendance of another 
person or on account of being housebound, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, VCAA notice contained language in effect 
advising the veteran to submit or identify any evidence that 
he believed would help the RO decide his claim.  Even if that 
notice did not explicitly contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case and 
Supplemental Statements of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Throughout the course of this longstanding appeal, the 
veteran has been repeatedly advised of the evidence of record 
and the applicable rating criteria.  He has continued to 
submit or identify additional evidence in support of his 
appeal and that evidence was duly considered by the RO.  
Indeed, in the initial April 2000 Statement of the Case (SOC) 
and April 2003 Supplemental SOC (SSOC) addressing PTB, as 
well as the April 2003 SOC addressing the veteran's back 
disorder, and final June 2004 SSOC addressing both issues on 
appeal, the RO has indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  It is noted that the RO has repeatedly searched 
available records for the veteran's service department 
medical records and has informed the veteran of the lack of 
service medical records, and has attached all available 
service medical records and all identified relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  

In April 1998, the NPRC notified the RO of the results of its 
search for secondary records of treatment of the veteran.  It 
noted a search of the records of the units specified by the 
veteran, including the 20th Station Hospital for December 
1946 and the records of Co.'s D & F, 44th Infantry Regiment 
from 1946 to 1948.  No remarks pertaining to illness or 
injury were located.  The NPRC did find notation of treatment 
of the veteran for hemorrhoids, upon which basis service 
connection has been established.

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant. See 
38 U.S.C.A. § 5103A(d).  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  While the absence of service medical records are 
obviously through no fault of the veteran, and there is a 
heightened duty to assist as a result, there is no post-
service medical evidence of a back disability until decades 
post-service and the medical evidence of such, dated so many 
years after service, does not contain any findings or opinion 
that suggests the contended causal relationship.  Under such 
circumstances, there is no duty to provide an examination or 
opinion with regard to the back disability claim.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  

As to the application to reopen the claim for service 
connection for PTB, there is no duty to provide an 
examination or opinion absent the receipt of new and material 
evidence.  The VCAA left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to provide an examination or 
opinion and proceed to evaluate the merits of that claim.  
See 38 U.S.C.A. § 5103A(f).  Moreover, as with the back 
claim, there is no post-service medical evidence of a PTB 
until decades post-service and the medical evidence of such, 
dated so many years after service, does not contain any 
findings or opinion that suggests the contended onset date or 
causal relationship

Thus, a VA examination, though requested by the veteran, is 
not appropriate under the present circumstances for either 
claim on appeal.

For all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2004).

Service connection will be presumed for tuberculosis if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The Secretary has prescribed regulations with 
respect to the nature and extent of proof and evidence needed 
to establish service connection for pulmonary tuberculosis. 
38 C.F.R. §§ 3.370, 3.371, 3.372, 3.374, 3.375, and 3.378.  
See Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992) 
(finding these regulatory provisions legitimately prescribed 
by the Secretary pursuant to and within the authority of 
38 U.S.C. § 501(a)(1)).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment. 38 C.F.R. § 3.374.

A claim may be reopened after it has been disallowed if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  When 
considering a request to reopen a claim, the Board must first 
determine whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all the 
evidence, both new and old.  Id.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001. 
The amendment is applicable to claims filed on November 20, 
2000 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001, 
but are not relevant to the issue under consideration. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  As the veteran's claim was 
filed prior to Aug. 29, 2001, the pre-amended version applies 
and it is that version that is cited above.

Despite several efforts, the VA has been unable to obtain 
service records, including medical, disciplinary and 
performance records, despite at least two attempts; the 
National Personnel Records Center (NPRC) has reported that 
they are presumed lost in the fire that occurred there in 
1973.  In cases such as these, the VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of this 
veteran's claim is undertaken with this duty in mind. 

Analysis - Pulmonary Tuberculosis

The veteran was on active duty from September 1946 to 
September 1948.  He contended in his original January 1976 
claim that he suffered from PTB for many years.

At the time of the March 1977 rating decision denying service 
connection for PTB, the competent medical evidence consisted 
of a report of private X-ray examination in March 1976 that 
showed a URI (upper respiratory infection).  A report from 
the National Personnel Records Center (NPRC) showed that 
clinical and medical records were not found.  The RO denied 
the veteran's claim because there was no official record of 
treatment or diagnosis of PTB during the veteran's service 
nor was there any evidence of diagnosis of active PTB by 
approved methods during the three year presumptive period.  

In May 1991, the veteran submitted the report of a September 
1989 private X-ray examination that diagnosed PTB, moderately 
advanced, cavitary, bilateral with cicatrization, 
atelectasis, right with bronchiectasis.  Also submitted was 
the report of May 1991 private X-ray examination diagnosing 
PTB, apices and infraclavicular areas, active with small 
cavitary lesions.

In June 1991, the RO reopened the veteran's claim, based upon 
the evidence showing a current diagnosis of PTB, but denied 
the veteran's claim on the merits because the current 
physical examination reports was insufficient to establish a 
connection with the veteran's active service.

Subsequent to that decision, the veteran has alleged that he 
was hospitalized at the 20th Station Hospital in Quezon City 
and the Camp O'Donnell Hospital prior to his separation from 
service.  

The veteran has submitted statements alleging treatment in 
1948 for backache and severe cough that he got while on 
Okinawa.  He reports being sent back to the Philippines for 
hospitalization at Camp O'Donnell Medical Center located at 
Capas, Tarlac for treatment and was confined for three to 
four months.  Dr. Capt. Titus later issued him a medical 
discharge.  

The veteran has also submitted a variety of medical 
certificates and reports showing current diagnoses of PTB.  
These include a June 1991 certificate from Dr. R.J.D. and a 
July 1991 X-ray examination report.  He also submitted a 
certificate from Western Visayas Medical Center that showed 
treatment for PTB in August 1995.

In January 1996, the RO denied the veteran's request to 
reopen the claim of service connection.

Subsequent to that decision, the veteran submitted medical 
records from Western Visayas Medical Center, dated in June 
1996, that again show a current diagnosis and treatment for 
PTB.

The RO issued another decision in September 1996 finding 
sufficient new and material evidence had not been submitted 
to reopen the veteran's claim.

In April 1997 the veteran provided more specific information 
regarding his alleged in service treatment.  The RO requested 
the NPRC search alternative sources to attempt to support the 
veteran's claims.  

In August 1997, the RO informed the veteran that he had not 
yet submitted new and material evidence.  Further, the 
veteran was informed of the need of a notice of disagreement 
to be filed by September 1997 in order to appeal the 
September 1996 rating decision.

In April 1998, the NPRC notified the RO of the results of its 
search for secondary records of treatment of the veteran.  It 
noted a search of the records of the units specified by the 
veteran, including the 20th Station Hospital for December 
1946 and the records of Co.'s D & F, 44th Infantry Regiment 
from 1946 to 1948.  No remarks pertaining to illness or 
injury were located.  The NPRC did find notation of treatment 
of the veteran for hemorrhoids, upon which basis service 
connection has been established.

The veteran continued to submit private X-ray examination and 
treatment records demonstrating current diagnoses and 
treatment of PTB.  Review of these documents does not reveal 
any indication of the date of onset of the veteran's PTB.

The veteran has continued to submit duplicates of the various 
medical records in response to the RO's requests for any 
further information the veteran might have in his possession.  
The veteran has not referenced any medical records 
contemporaneous with service that have not been attached to 
the veteran's claims folder.

The veteran has alleged in statements that he has PTB that 
originated during his period of service.  The veteran 
certainly is competent to describe complaints of pain, 
coughing, or other symptoms during service.  However, the 
veteran, as a layperson, is not competent to offer a medical 
diagnosis or to assert medical causation of his PTB.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the 
veteran's current statements essentially duplicate his 
contentions that were of record at the time of the previous 
denial of his claim.  Thus, this evidence is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992); Anglin v. West, 11 
Vet. App. 361, 368 (1998).

The Board has made a careful review of the record.  It is 
observed that the RO decision denied service connection for 
PTB on the basis that there was no recorded tuberculosis in 
service, and no credible evidence of the disorder within the 
presumptive period after service.  This decision was 
supported by the evidence that was then of record.  The Board 
notes that the additional evidence submitted since the prior 
decision is essentially cumulative of evidence previously of 
record, i.e., that the veteran has a current diagnosis of 
PTB.  The Board observes that the medical evidence of record 
submitted subsequent to the RO decision does not include any 
competent evidence that the current PTB is related to 
service.  As was noted above, the veteran's service medical 
records are not available, but searches of available 
secondary sources are negative for indications of 
tuberculosis and there is no post-service medical evidence of 
PTB until decades after service. 

Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  What was lacking at the time of the 
original decision, and is still lacking, is competent 
evidence that the veteran had PTB during service, within the 
three year presumptive period that meets the requirements of 
38 C.F.R. §§ 3.370 et seq. (2004), or even within decades of 
service .  Nothing in the VCAA requires the VA to reopen a 
claim that has been disallowed except when new and material 
evidence has been secured and presented.  See 38 U.S.C.A. 
§ 5103(f).  Accordingly, the RO's prior decision denying 
service connection for PTB remains final and the claim is not 
reopened.

Analysis - Back Disorder

In support of the veteran's claim of service connection for a 
back disorder he has submitted his own contentions and the 
affidavit of E.P. who reports that he was a veteran of the 
20th Station Hospital at the same time as the veteran-
appellant during service.  He recalled the veteran had the 
sickness of hemorrhoids and backache and had been operated on 
by Capt. L.A.K., the commanding officer of the hospital.  

The veteran has also alleged that he was operated on for 
backache in 1955 at the Sacred Heart Hospital by Dr. G.I. and 
Dr. L.  As noted above, he was discharged from service in 
September 1948.  The veteran has submitted an affidavit from 
Dr. G.I. noting treatment for the veteran's hemorrhoids in 
1979.  He did not address treatment in the 1950's for 
backache.

The veteran's claim of entitlement to service connection for 
a back disorder is not supported by any competent medical 
evidence of treatment or diagnosis of a back disorder during 
service or for many years after.  The veteran has alleged 
treatment for his back in 1955; however, he has not presented 
any competent medical evidence that supports this alleged 
treatment.  

As noted the veteran's service medical records are not 
available.  The veteran has not submitted, nor has he 
notified the VA of the existence of any evidence, medical or 
otherwise, that shows continuity of symptomatology between 
the veteran's separation from service in September 1948 and 
the current evidence, consisting of private treatment 
beginning in 1989, showing diagnoses many years later.  There 
is no medical evidence of record that establishes a 
relationship between any current back disability and service.  

Finally, the Board observes again that the veteran himself 
asserts that his current disorders are related to treatment 
in service and E.P. has recalled the veteran was operated on 
for his backache during service.  However, as a layperson, 
the veteran and E.P. are competent to relate and describe 
symptoms; however, to the extent that the disorders may have 
multiple causes, a determination as to the etiology of them 
requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran and 
E.P.'s personal opinion as to the origins of a disorder are 
not competent evidence required to establish service 
connection.  

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection cannot be 
established. 

As noted above, the veteran's service medical records are 
presumed lost in the fire at the NPRC.  However, there is no 
competent medical evidence of record that dates the veteran's 
claimed disabilities to within decades of service.  Absent 
such evidence, the preponderance of the evidence weighs 
heavily against the veteran's claim and the benefit of the 
doubt is not for application.

In sum, there is no medical evidence of a back disorder or 
injury during service and while the veteran's service medical 
records were destroyed in a fire, there is no post-service 
medical evidence of a back disorder until decades post-
service, nor is there any competent evidence that suggests a 
nexus between a current back disability and any incident of 
service.  Thus, service connection for a back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the 
application  to reopen the claim for service connection for 
PTB is denied.

Service connection for a back disorder is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


